Case 2:21-cv-00678-JS-AYS Document 82 Filed 06/08/21 Page 1 of 1 PageID #: 1263




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 In re HAIN CELSTIAL HEAVY METALS
 BABY FOOD LITIGATION                                Case No. 2:21-cv-00678-JS-AYS

                                                     NOTICE OF APPEARANCE OF
                                                     TIMOTHY J. PETER




       PLEASE TAKE NOTICE that the undersigned attorney appears as counsel of record

for plaintiffs Emily Baccari, Dominick Grossi, Heather Hyden, Haley Sams, and Vito Scarola.

The undersigned certifies that he is admitted pro hac vice to practice in this Court, and requests

that all notices, pleadings, and other documents given or filed in the above-captioned action be

given and served upon the undersigned attorney.

Dated: June 8, 2021                          Respectfully submitted,

                                             FARUQI & FARUQI, LLP

                                             By:    /s/ Timothy J. Peter
                                             Timothy J. Peter (pro hac vice)
                                             1617 John F. Kennedy Boulevard, Suite 1550
                                             Philadelphia, PA 19103
                                             Tel: (215) 277-5770
                                             Fax: (215) 277-5771
                                             Email: tpeter@faruqilaw.com
